                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


WILLIE C. JACKSON, JR.,

      Plaintiff,

v.                                              Case No. 3:18-cv-452-J-32PDB

THE STATE OF FLORIDA, THE
DEPARTMENT OF REVENUE,
SIERRA M. ROGERS, and
TAMEKA R. HILL,

      Defendants.




                                  ORDER

      This case is before the Court on the motion to proceed in forma pauperis

(Doc. 2). On September 18, 2018, the assigned United States Magistrate Judge

issued a Report and Recommendation (Doc. 8) recommending that the motion

to proceed in forma pauperis be denied and the case be dismissed for failure to

prosecute. No party has filed an objection to the Report and Recommendation,

and the time in which to do so has passed. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b); M.D. Fla. R. 6.02(a). Upon de novo review of the file and for the

reasons stated in the Report and Recommendation (Doc. 8), it is hereby

      ORDERED:
      1.     The Report and Recommendation of the Magistrate Judge (Doc. 8)

is ADOPTED as the opinion of the Court.

      2.     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is

DENIED.

      3.     This case is DISMISSED without prejudice.

      4.     The Clerk shall close the file.

      DONE AND ORDERED in Jacksonville, Florida this 26th day of

October, 2018.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

jb
Copies to:

Honorable Patricia D. Barksdale
United States Magistrate Judge

Counsel of record




                                         2
